EXHIBIT 10.35

Modification to Terms of Employment for Melissa Ernst

March 7, 2014

Dear Melissa:

The following will modify your Employment Agreement dated April 1, 2010, as
amended pursuant to a letter agreement dated February 17, 2011 (the “Employment
Agreement”) with Quality Distribution, Inc. (the “Company”) effective as of
March 3, 2014 (the “Effective Date”).

1. Section 3.1 is amended by substituting the following for the first sentence
thereof:

As compensation for all services to be rendered pursuant to this Agreement, the
Company agrees to pay to the Executive during the Term a base salary, payable
bi-weekly, at the annual rate of $200,000 (the “Base Salary”).

2. Section 3.2 is amended by substituting the following for the second sentence
thereof:

The annual cash bonus target opportunity shall be 40% of Base Salary, with an
opportunity to receive such cash bonus (or lesser or greater amount) based upon
Employee’s extraordinary individual performance as determined at the sole
discretion of the Board.

3. Section 3 is amended by inserting a new Section 3.3, and renumbering the
prior Section 3.3 and the remaining sections (and references thereto)
accordingly:

Annual Equity Award. The Executive shall be eligible at the discretion of the
Compensation Committee, to receive an annual equity award, at target, equal to
45% of Executive’s base salary compensation. The Executive’s annual equity
award, if any, shall be made at the same time as annual equity awards are
normally made to similarly situated employees of the Company, pursuant to the
Quality Distribution, Inc. 2012 Equity Incentive Plan (“Equity Plan”).

4. Subsection 4.2.2 is amended by deleting the last sentence thereof and by
substituting the following:

Such annual cash bonus shall be paid in the year following the year in which the
Termination Date occurs and at the same time such annual cash bonuses are
normally paid to similarly situated employees of the Company.

5. Subsection 4.2.3 is amended by substituting the following for paragraph
(i) thereof and by deleting the last sentence thereof:

(i) an annual cash bonus at target prorated from the first day of such fiscal
year through the Termination Date to be paid in the year following the year in
which the Termination Date occurs and at the same time annual cash bonuses are
normally paid to similarly situated employees of the Company;



--------------------------------------------------------------------------------

6. Section 4.3 is amended by adding a new Subsection 4.3.2 as follows:

4.3.2 The payments and benefits set forth in Section 4.2.3 shall be made or
begin, as applicable, within the 45-day period immediately following the
Termination Date, provided that Employee has delivered an executed copy of the
general release agreement described above and the seven (7) day statutory period
during which Employee may revoke such general release agreement has expired
before such 45th day. If such 45-day period begins in one calendar year and ends
in another, then any payments or benefits that are subject to Internal Revenue
Code Section 409A (“Section 409A”) shall be made or provided in the later
calendar year.

7. A new Section 20 shall be added to the end of the Employment Agreement as
follows:

 

  20. Section 409A.

This Agreement shall be interpreted, administered and construed to reflect the
intent of the parties that all aspects of the Agreement shall, to the extent
subject to Section 409A, comply with Section 409A and any regulations and other
binding guidance thereunder and to avoid any adverse tax result thereunder. All
payments under this Agreement are deemed to be a separate payment for purposes
of Section 409A of the Code, and the right to a series of installment payments
shall be treated as the right to a series of separate payments. If, and only if
required by law, the Company shall not pay any amount or provide any benefit
under Section 4.2 until the first day of the seventh (7th) month following the
Termination Date, at which time all payments that would have otherwise been made
since the Termination Date shall be made. Neither the Company nor any of its
Affiliates makes or has made any representation, warranty, or guarantee of any
federal, state, or local tax consequences with respect to the entitlement or
receipt of any benefit or payment hereunder, including but not limited to, under
Section 409A of the Code, and Employee is solely responsible for all taxes,
penalties and interest that may result from his receipt of the amounts payable
under this Agreement.

The Company requests your signature and your subsequent delivery of this letter
agreement to the Company to evidence confirmation of your understanding of, and
agreement to, the above-described changes to the terms of your employment as of
the Effective Date. Except as set forth herein, all other terms and provisions
of the Employment Agreement remain unchanged and in full force and effect.

 

QUALITY DISTRIBUTION, INC. By:

/s/ Gary R. Enzor

Gary R. Enzor Chief Executive Officer

 

Agreed to and accepted as of the date first written above. By:

/s/ Melissa Ernst

Melissa Ernst